The Court
(nem. con.') instructed the jury, at the prayer of the defendant’s counsel, that if they should be satisfied, by the evidence, that there was no restriction in the articles of association, (which were lost) then the members of the association were bound by the act of the majority, as to all matters within the purview of the association; and that the payment, or advance of money, on account of losses, was a matter within the purview of the association ; and that the plaintiff, being a member, could not recover in this action.